Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 12/8/2021. 
The application has been amended as follows: 
Claim 10 is amended at line 1 to recite “A method of producing [a] the sintered compact according to claim 1, comprising:”
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions I-III, as set forth in the Office action mailed on 04/15/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/15/2021 is fully withdrawn.  Claims 9-13 , directed to a circuit component and a method of producing a sintered compact, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-13 are allowed.
Claim 1 is directed to a sintered compact including an alumina phase as a primary phase, and further including an amorphous phase containing Si and Mn and a cordierite phase, the sintered compact having a porosity of higher than or equal to 1.1% and less than or equal to 5.0%.
The closest prior art is considered to be Badding et al. (US20180104848, hereinafter referred to as Badding). Badding discloses an article comprising alumina (See Badding at [0071]), which may have a porosity of between 0.01 and 25% (see Badding at [0041]). Badding discloses the inclusion of additives such as MnAl2O4
However, Badding fails to disclose the combination of Si and Mn in an amorphous phase. Furthermore, while Badding discloses additives which include an Mn source and a Si source, Badding does not specify that both should be used together, or that when used together the Mn and Si precursors provided would form an amorphous phase under the sintering conditions disclosed by Badding. Finally, none of the examples disclosed by Badding meet the limitations of claim 1. Therefore, claim 1 avoids Badding as prior art.  
All claims not specifically addressed are allowed due to their dependence upon an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731